95 F.3d 41
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Glenn A. FROEMAN, Petitioner-Appellant,v.WARDEN, BALTIMORE COUNTY DETENTION CENTER, Towson;  J.Joseph Curran, Jr., Attorney General of the State ofMaryland;  Lila Nobel, Division of Parole and Probation;  W.Roland Knapp, Director, Respondents-Appellees.
No. 96-7050.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 13, 1996.Decided Aug. 30, 1996.

Glenn A. Froeman, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Tarra R. DeShields-Minnis, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.

PER CURIAM

1
Froeman appeals from the district court's marginal order denying his motion for injunctive relief.  We dismiss.


2
The district court properly denied injunctive relief.  Federal courts may not award declaratory or injunctive relief that would affect pending state criminal proceedings absent extraordinary circumstances involving federally protected rights.   Younger v. Harris, 401 U.S. 37, 41 (1971).  The record shows that Froeman was still seeking relief in the state appellate courts when the district court denied his motions for injunctive relief.   See Huffman v. Pursue, Ltd., 420 U.S. 592, 608 (1975).  Furthermore, there are no extenuating circumstances in this case entitling Froeman to injunctive relief.


3
We deny a certificate of appealability and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED